


110 HRES 498 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 498
		In the House of Representatives, U.
		  S.,
		
			June 20, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2764) making appropriations for the Department of State, foreign
		  operations, and related programs for the fiscal year ending September 30, 2008,
		  and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 2764) making appropriations
			 for the Department of State, foreign operations, and related programs for the
			 fiscal year ending September 30, 2008, and for other purposes. The first
			 reading of the bill shall be dispensed with. All points of order against
			 consideration of the bill are waived except those arising under clause 9 or 10
			 of rule XXI. General debate shall be confined to the bill and shall not exceed
			 one hour equally divided and controlled by the chairman and ranking minority
			 member of the Committee on Appropriations. After general debate the bill shall
			 be considered for amendment under the five-minute rule. Points of order against
			 provisions in the bill for failure to comply with clause 2 of rule XXI are
			 waived. During consideration of the bill for amendment, the Chairman of the
			 Committee of the Whole may accord priority in recognition on the basis of
			 whether the Member offering an amendment has caused it to be printed in the
			 portion of the Congressional Record designated for that purpose in clause 8 of
			 rule XVIII. Amendments so printed shall be considered as read. When the
			 committee rises and reports the bill back to the House with a recommendation
			 that the bill do pass, the previous question shall be considered as ordered on
			 the bill and amendments thereto to final passage without intervening motion
			 except one motion to recommit with or without instructions.
		2.During consideration in the House of H.R.
			 2764 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
